Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The Office notes that Applicant has removed “at least” from the interpretation of claim 5 and Applicant has also removed the improper multi-dependent form from claim 5.  Claim 5 is therefore rejoined and examined below.  Claims 1-4, 6-25, 35-44 are still withdrawn for the reasons already provided to Applicant.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Andre (2828009).
Andre discloses package (figs 1-4) with  carriers (as in fig 2 within inside and outside), each having a tubular axis (fig 2), perpendicular (fig 2); articles (30), top, sides, bottom walls/panels (as in fig 2 on top sides and bottom; the Office notes that 6, 10, 23 may be either or top or bottom as the above merely depends on how the user orients the package), wrapped around (fig 2); complementary features/tabs and apertures/alignment apertures (adjacent 37, 36, 32, 38); overlapping relationship (as shown in fig 2 with bottoms 6, 10 with aperture defined by at least two cutaways, such as adjacent 36, 37).  Though not required the Office notes that the above prior art still discloses articles in two or more rows (as in fig 3; see prior 112 rejection; inasmuch as device asymmetric in Applicants device, the prior art also performs the above; exposed to view such as in fig 4 via 33); multiple bottom panels (6, 10 overlapping in fig 2; multiple apertures as in fig 1 and registered as in fig 4 with abs and apertures .

Response to Arguments
Applicant's arguments filed 10/08/2020 have been fully considered but they are not persuasive. Applicant states “Applicant has amended independent Claim 1 to recite that "the first inner carrier comprises a composite first bottom wall comprising more than one bottom panel and the second outer carrier comprises a composite second bottom wall comprising more than one bottom panel, wherein the second outer carrier comprises a locking tab formed in the second bottom wall and the first inner carrier comprises an aperture formed in the first bottom wall, the locking tab configured to mate with the aperture to form a connection between the first inner carrier and the second outer carrier." Andre fails to disclose at least those features. As an example, Andre only describes inner cartons or carriers having a composite bottom wall of panels 21 and 25, while the outer case has a composite top wall of panels 6 and 10. Even if one were to flip over Andre's case depicted in Fig. 2, then the outer case would have a composite bottom wall, but the inner cartons or carriers would have composite top walls.”  In order to expedite prosecution, the Office notes that inasmuch as the above applies to new claim 5, the prior art of Andre discloses package (figs 1-4) with carriers (as in fig 2 within inside and outside), each having a tubular axis (fig 2), perpendicular (fig 2); articles (30), top, sides, bottom walls/panels (as in fig 2 on top sides and bottom; the Office notes that 6, 10, 23 may be either or top or bottom as the above merely depends on how the user orients the package), wrapped around (fig 2); complementary features/tabs and apertures/alignment apertures (adjacent 37, 36, 32, 38); overlapping relationship (as shown in fig 2 with bottoms 6, 10 with aperture defined by at least two cutaways, such as adjacent 36, 37).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735